FLETCHER; Chief Judge
(concurring):
I concur, but have a few words to add. The seizure in the present case was the result of a local regulation which authorized the provost marshal to conduct random inspections of vehicles entering the base for the purpose of preventing the illegal introduction of contraband or unauthorized persons into the military installation. A military policeman, apparently acting pursuant to this base regulation, selected the particular vehicles to be stopped on the basis of his own procedure for determining randomness.
Such a seizure of persons at the gate of a military base within the United States is fundamentally dissimilar to the one in United States v. Rivera, 4 M.J. 215 (C.M.A.1978), due to its situs in our own country. But see United States v. Crowley, 9 F.2d 927 (N.D.Ga.1922). Nevertheless, I agree with Judge Perry that this military base commander had a distinct constitutional authority to establish reasonable gate inspection procedures as a necessary prerequisite to his responsibility, imposed by service-wide regulations approved by the President, to protect the order, security and discipline of the base. Cafeteria and Restaurant Workers Union v. McElroy, 367 U.S. 886, 890, 81 S.Ct. 1743, 6 L.Ed.2d 1230 (1961). Yet, with Judge Perry I find the procedural practice or technique for the inspection of vehicles at the gate of this base to constitute for law enforcement officials a “de facto” general warrant for search for evidence of crimes.
Such a misemployment of the inspection power in the present case by the base commander is per se unreasonable and constitutionally defective in that it fails to entail an effective program to ensure proper control of the intrusion into constitutional protections stiff viable for the service member. See United States v. Burrow, 396 F.Supp. 890, 901 (D.Md.1975). Moreover, in the sense of the aforementioned constitutional justification of this power of the commander, I also find impropriety. The degree of delegation to law enforcement officials of this authority to inspect created by base regulations and practice is so impermissibly broad in the present case as to illegally abrogate the regulatory responsibility of the commander to protect the base. E. g. See v. City of Seattle, 387 U.S. 541, 87 S.Ct. 1737, 18 L.Ed.2d 319 (1967); Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967).
*67In addition, this delegation unjustifiedly transfers this duty and power to lesser officials who are primarily concerned with incompatible law enforcement responsibilities. In my view, this renders constitutionally suspect the exercise of this power with respect to the different public interests at stake. See United States v. Burrow, supra at 900, 901.